IN THE SUPREME COURT OF NORTH CAROLINA

                                         No. 298A19

                                     Filed 17 July 2020

IN THE MATTER OF: J.O.D.



      Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) from an order entered on 17 May

2019 by Judge J.H. Corpening II in District Court, New Hanover County. This matter

was calendared for argument in the Supreme Court on 19 June 2020 but determined

on the records and briefs without oral argument pursuant to Rule 30(f) of the North

Carolina Rules of Appellate Procedure.


      Jennifer G. Cooke for petitioner-appellee New Hanover County Department of
      Social Services.

      Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P., by J. Mitchell
      Armbruster, for Guardian ad Litem.

      Sydney Batch, for respondent-appellant mother.

      Anné C. Wright for respondent-appellant father.



      DAVIS, Justice.


      In this case, we consider whether the trial court erred by terminating the

parental     rights   of   respondent-father      and   respondent-mother       (collectively,

respondents) to J.O.D. (Joshua).1 We conclude that the trial court made sufficient




      1   A pseudonym is used throughout this opinion to protect the identity of the juvenile.
                                        IN RE J.O.D.

                                     Opinion of the Court



findings of fact, which were supported by clear, cogent, and convincing evidence, to

support its conclusion that grounds existed to terminate respondent-father’s parental

rights on the basis of neglect. Respondent-mother’s counsel has filed a no-merit brief

pursuant to Rule 3.1(e) of the North Carolina Rules of Appellate Procedure. We are

satisfied that the issues identified by counsel in respondent-mother’s brief lack merit.

Accordingly, we affirm the trial court’s order terminating respondents’ parental

rights.

                        Factual and Procedural Background

       Respondents are the parents2 of Joshua, who was born on 12 November 2017.

On 5 December 2017, New Hanover County Department of Social Services (DSS)

obtained nonsecure custody of Joshua and filed a juvenile petition in District Court,

New Hanover County, alleging that he was a neglected juvenile. The petition alleged

that: (1) Joshua’s meconium tested positive for cocaine and methadone and that he

had been treated with morphine and clonidine for withdrawal shortly after his birth;

(2) respondent-mother had consistently tested positive for barbiturates, cocaine, and

methadone prior to Joshua’s birth and admitted to consistent heroin use during her

pregnancy; (3) respondent-father admitted to having an opiate addiction for the past

ten years; and (4) on 21 November 2017, respondent-mother tested positive for



       2The trial court found that although no father was listed on Joshua’s birth certificate
and no paternity testing was performed, respondent-father had never denied that Joshua
was his biological son and respondent-mother had never named any other male as Joshua’s
putative father.

                                             -2-
                                     IN RE J.O.D.

                                   Opinion of the Court



methadone, cocaine, benzoylecgonine, and norcocaine, and respondent-father tested

positive   for   methadone,    benzoylecgonine,     cocaine,   cocaethylene,   morphine,

norcocaine, and heroin.

      On 14 February 2018, the trial court entered an order adjudicating Joshua to

be a neglected juvenile. The trial court ordered respondent-mother to comply with the

terms of a family services agreement by: (1) engaging in a substance abuse program

and complying with any and all recommended services; (2) completing a

comprehensive      clinical   assessment    and     complying    with    any   and   all

recommendations; (3) submitting to random drug screens as requested by DSS and

the guardian ad litem (GAL); (4) completing a parenting education program and

demonstrating the skills that she had learned during her interactions with Joshua;

and (5) maintaining verifiable employment and housing.

      Respondent-father was also ordered to comply with the terms of a family

services agreement by: (1) engaging in a substance abuse program and complying

with any and all recommended services; (2) submitting to random drug screens as

requested by DSS and the GAL; (3) completing a parenting education program and

demonstrating the skills that he had learned during his interactions with Joshua;

and (4) maintaining verifiable employment and housing. Joshua remained in DSS

custody following the 14 February 2018 order.

      Following a hearing on 18 October 2018, the trial court entered a permanency

planning order on 9 November 2018. The trial court found that respondents had been


                                           -3-
                                       IN RE J.O.D.

                                  Opinion of the Court



participating in DSS’s Intensive Reunification Program (IRP) and were initially

successful. However, in July 2018, respondents were discharged from the program

due to their continued drug use and failure to consistently engage in services required

for the program. Respondents’ overnight visits with Joshua were suspended on 9 June

2018 due to positive drug screens, and they were given the option of weekly

supervised visitation for two hours.

      Respondent-mother had maintained housing and obtained employment.

However, she had failed both to engage in required counseling since 26 June 2018

and to participate in recommended relapse prevention group services since

June 2018. Respondent-mother, who admitted to relapsing, submitted to seven drug

screens from June to August of 2018, all of which showed positive results for cocaine,

and failed to submit to random drug screens requested by DSS on five occasions in

July, September, and October of 2018.

      The trial court further found that respondent-father had maintained housing

and was receiving social security disability benefits. He had not participated in

counseling since 7 August 2018, and he had failed to participate in recommended

relapse prevention group services since July 2018. He also admitted to relapsing,

testing positive for cocaine on four occasions between June and August of 2018 and

testing positive for marijuana and amphetamines on 2 October 2018. Respondent-

father failed to submit to drug screens requested by DSS on seven occasions from

June to October of 2018. The trial court changed the permanent plan to adoption with


                                           -4-
                                    IN RE J.O.D.

                                  Opinion of the Court



a concurrent plan of reunification and ordered DSS to file a petition to terminate

respondents’ parental rights within sixty days.

      On 2 January 2019, DSS filed a petition to terminate respondents’ parental

rights, alleging that they had neglected Joshua and that such neglect was likely to

reoccur if he were returned to respondents, see N.C.G.S. § 7B-1111(a)(1) (2019), and

that they had willfully left Joshua in foster care or a placement outside the home for

more than twelve months without making reasonable progress to correct the

conditions that led to his removal, see N.C.G.S. § 7B-1111(a)(2).

      Following a hearing held from 15 April to 17 April 2019, the trial court entered

an order on 17 May 2019 concluding that both grounds alleged in the petition existed

so as to warrant the termination of respondents’ parental rights. The trial court also

determined that it was in Joshua’s best interests that respondents’ parental rights

be terminated. See N.C.G.S. § 7B-1110(a) (2019). Respondents gave notice of appeal

to this Court pursuant to N.C.G.S. § 7B-1001(a1)(1).

                                      Analysis

I.   Respondent-Father’s Appeal

      On appeal, respondent-father contends that the trial court erred in concluding

that there was a likelihood of future neglect of Joshua by him and that he did not

make reasonable progress to correct the conditions that led to Joshua’s removal.

See N.C.G.S. § 7B-1111(a)(1)–(2). Because only one ground is necessary to support a

termination of parental rights, we address respondent-father’s arguments as they


                                          -5-
                                     IN RE J.O.D.

                                   Opinion of the Court



relate to the ground of neglect. In re Moore, 306 N.C. 394, 404, 293 S.E.2d 127, 133

(1982) (“If either of the . . . grounds aforesaid is supported by findings of fact based

on clear, cogent and convincing evidence, the order appealed from should be

affirmed.”); see also N.C.G.S. § 7B-1111(a) (“The court may terminate the parental

rights upon a finding of one or more [grounds for termination.]”).

      Our Juvenile Code provides for a two-step process for the termination of

parental rights—an adjudicatory stage and a dispositional stage. N.C.G.S. §§ 7B-

1109, -1110 (2019). During the adjudicatory stage, the petitioner bears the burden of

proving by “clear, cogent, and convincing evidence” the existence of one or more

grounds for termination under section 7B-1111(a). N.C.G.S. § 7B-1109(e), (f). If the

trial court finds that a ground exists for termination, the matter proceeds to the

dispositional stage, at which point the trial court must “determine whether

terminating the parent’s rights is in the juvenile’s best interest.” N.C.G.S. § 7B-

1110(a).

      We review a trial court’s adjudication “to determine whether the findings are

supported by clear, cogent and convincing evidence and the findings support the

conclusions of law.” In re Montgomery, 311 N.C. 101, 111, 316 S.E.2d 246, 253 (1984).

“Where no exception is taken to a finding of fact by the trial court, the finding is

presumed to be supported by competent evidence and is binding on appeal.” Koufman

v. Koufman, 330 N.C. 93, 97, 408 S.E.2d 729, 731 (1991). The trial court’s conclusions

of law are reviewable de novo on appeal. In re C.B.C., 373 N.C. 16, 19, 832 S.E.2d 692,


                                           -6-
                                     IN RE J.O.D.

                                  Opinion of the Court



695 (2019) (citing In re S.N., 194 N.C. App. 142, 146, 669 S.E.2d 55, 59 (2008), aff’d

per curiam, 363 N.C. 368, 677 S.E.2d 455 (2009)).

      Subsection 7B-1111(a)(1) allows for the termination of parental rights if the

trial court finds that the parent has neglected his or her child to such an extent that

the child fits the definition of a “neglected juvenile” under N.C.G.S. § 7B-101(15).

N.C.G.S. § 7B-1111(a)(1). A neglected juvenile is statutorily defined, in pertinent

part, as a juvenile “whose parent, guardian, custodian, or caretaker does not provide

proper care, supervision, or discipline; . . . or who lives in an environment injurious

to the juvenile’s welfare[.]” N.C.G.S. § 7B-101(15) (2019).

      Generally, “[t]ermination of parental rights based upon this statutory ground

requires a showing of neglect at the time of the termination hearing.” In re D.L.W.,

368 N.C. 835, 843, 788 S.E.2d 162, 167 (2016) (citing In re Ballard, 311 N.C. 708,

713–15, 319 S.E.2d 227, 231–32 (1984)). However, “if the child has been separated

from the parent for a long period of time, there must be a showing of past neglect and

a likelihood of future neglect by the parent.” Id. at 843, 788 S.E.2d at 167. When

determining whether future neglect is likely, “the trial court must consider all

evidence of relevant circumstances or events which existed or occurred either before

or after the prior adjudication of neglect.” In re Ballard, 311 N.C. at 716, 319 S.E.2d

at 232–33. “The determinative factors must be the best interests of the child and the

fitness of the parent to care for the child at the time of the termination proceeding.”
Id. at 715, 319 S.E.2d at 232.


                                          -7-
                                    IN RE J.O.D.

                                  Opinion of the Court



      In its termination order, the trial court found that Joshua was adjudicated to

be a neglected juvenile on 17 January 2018 and determined that “[r]epetition of

neglect is certain given [respondents’] lack of sobriety.” The trial court made the

following pertinent findings of fact in support of its conclusion that grounds existed

to terminate respondent-father’s parental rights under N.C.G.S. § 7B-1111(a)(1):

Before Joshua was born, respondent-father had struggled with an opiate addiction

for several years. Joshua was born in November 2017 at thirty-three weeks gestation,

and his meconium tested positive for cocaine and methadone. On 13 November 2017,

DSS received a report and initiated an investigation due to concerns about

respondents’ substance abuse. On 21 November 2017, respondent-father tested

positive   for   methadone,   benzoylecgonine,     cocaine,   cocaethylene,   morphine,

norcocaine, and heroin, and respondent-mother tested positive for methadone,

cocaine, benzoylecgonine, and norcocaine. Respondent-father’s case plan included

participating in substance abuse treatment, completing parenting classes, and

obtaining and maintaining appropriate and stable housing and verifiable income.

      The trial court further found that in January 2018, respondent-father

completed the Substance Abuse Intensive Outpatient Program (SAIOP) at Coastal

Horizons Center, Inc. On 23 January 2018, respondents were accepted into DSS’s

IRP. Initially, they were actively engaged in the program and complied with

recommended services by engaging in substance abuse treatment, medication

management, and daily methadone dosing; by participating in weekly therapy; and


                                          -8-
                                     IN RE J.O.D.

                                  Opinion of the Court



by working with a parenting coach and demonstrating the skills that they had

learned during their interactions with Joshua. Due to their progress with their case

plans, on 26 April 2018, respondents’ visitation was expanded to include three

unsupervised overnight visits. However, on 30 May 2018, respondent-father tested

positive for benzoylecgonine, cocaine, cocaethylene, and norcocaine, and, on 1 June

2018, he tested positive for cocaine. He denied using controlled substances and offered

multiple explanations for the positive results. Respondent-mother also tested positive

for benzoylecgonine, cocaine, norcocaine, and cocaine metabolite on 30 May 2018.

      Respondents’ level of compliance with the IRP began to wane in June 2018.

They missed multiple parental coaching sessions, sessions with their counselor, and

visits with Joshua. On 8 June 2018, respondents admitted to relapsing and to

continued use of controlled substances. Due to repeated positive drug screens and

their failure to appropriately address their substance abuse concerns, respondents’

overnight visits with Joshua were suspended on 9 June 2018, and respondents were

discharged from the IRP on 25 July 2018.

      The trial court also found that on 23 October 2018, respondent-father

completed an updated comprehensive clinical assessment, which resulted in

diagnoses of cannabis, alcohol, anxiolytic, cocaine, and opioid use disorders. It was

recommended that he re-engage in SAIOP and participate in community support and

twelve-step support groups. It was further recommended that he engage in individual




                                          -9-
                                     IN RE J.O.D.

                                   Opinion of the Court



and group therapy for maintenance of relapse prevention and recovery after his

completion of SAIOP.

      From 26 October 2018 to 14 December 2018, respondent-father attended

seventeen out of twenty-three SAIOP group sessions. After reporting that he could

no longer sit down for the entirety of the three-hour group sessions due to ongoing

physical issues with his multiple sclerosis, a modified schedule was presented to

respondent-father on 16 January 2019, which included attending a relapse

prevention group one time per week for one hour, a support group meeting one time

per week for one hour, and an individual counseling session once per month for one

hour. By the time of the termination hearing in mid-April, respondent-father had only

attended three group sessions and three individual sessions.3

      The trial court made detailed findings regarding the results of respondent-

father’s drug tests. On 11 January 2019, respondent-father’s underarm hair follicles

tested positive for cocaine metabolite benzoylecgonine, cocaine, cocaethylene, and

norcocaine, and, on 15 February and 7 March 2019, his underarm hair follicles tested

positive for cocaine metabolite benzoylecgonine, cocaine, and cocaethylene. The trial

court found that hair screens using underarm hair were “not equivalent to hair

screens using head hair” because while hair removed from the scalp would show




      3  While finding of fact 31 states that respondent-father attended only “two group
sessions,” it lists three separate dates. The testimony at the termination hearing
demonstrates that respondent-father attended three group sessions.

                                          -10-
                                       IN RE J.O.D.

                                     Opinion of the Court



“three months of use assuming one half inch hair growth per month[,]” hair removed

from the underarm “could show use within one year as the blood supply is not as

abundant.”

      On 15 February 2019, respondent-mother informed a social worker that

respondent-father was excessively drinking alcohol, and respondent-father tested

positive for alcohol on 4 March, 11 March, 14 March, 18 March, and 12 April 2019

with “high levels of alcohol in his system.” The trial court found that respondent-

father did not appreciate the “gravity of his drinking problem” and did not “accept

that he has an alcohol addiction.”

      On 27 February 2019, respondent-mother made allegations of domestic

violence perpetrated by respondent-father. On 15 March 2019, respondent-father was

ordered to complete the Domestic Violence Offender Program as part of his case plan,

but he had failed to initiate the program at the time of the termination hearing.

Despite the “current discord in the home” and respondents’ insistence that they were

separated, respondents remained in an ongoing relationship.

      In his brief, respondent-father does not dispute the trial court’s prior

adjudication of neglect. Rather, he challenges several of the trial court’s findings of

fact as unsupported by clear, cogent, and convincing evidence and the trial court’s

conclusion of law that there was a “high probability that the neglect will continue in

the foreseeable future.” We address his contentions in turn.

      A. Findings of Fact


                                            -11-
                                     IN RE J.O.D.

                                  Opinion of the Court




      Respondent-father argues that the portion of finding of fact 36 that states he

showed “high” levels of alcohol in his system is not supported by the evidence and is

contradicted by the portion of finding of fact 35, which provides that “[i]t is not

possible to quantify the amount of alcohol . . . included in the levels identified.”

Respondent-father asserts that the word “high” should be stricken from finding of

fact 36. We disagree.

      In finding of fact 34, which has not been challenged, the trial court listed the

results of respondent-father’s random drug screens conducted from 19 November

2018 to 18 March 2019. During that testing, respondent-father tested positive for EtG

and EtS with levels greater than 25,000 ng/ml on 4, 11, 14, and 18 March 2019. Daniel

Shapiro, a physician’s assistant and the lead clinician at Medac Corporate Health,

testified at the termination hearing that “EtG and EtS is our 80-hour alcohol test. It

picks up alcohol in the system in the urine up to 80 hours after the use of alcohol.”

The “[c]ut-off” level for the detection of EtG is 500 ng/ml and 100 ng/ml for EtS. The

following exchange took place at the termination hearing between counsel for

respondent-father and Mr. Shapiro:

             Q.     So there’s a — there’s a possibility as far as the EtG
             and the EtS amounts are concerned with my client
             specifically, like, it’s possible that he could have one beer
             every day and they could result in the numbers that he has.
             Or he could have three beers in one setting. And, I mean,
             you can’t — I guess the point is you can’t distinguish
             whether it’s one or the other?



                                         -12-
                                     IN RE J.O.D.

                                   Opinion of the Court



              A.    I can’t say for sure. You have to, you know, talk to a
              physiologist to get that answered.

              Q.     Right.

              A.     But I — I can say that the 25,000 is a high level. It
              is.

              ....

              A.    We have had positive EtG and EtS levels
              periodically throughout time and I don’t see too many that
              high.

       This testimony supports the trial court’s finding that although it was not

possible to quantify the number of alcoholic drinks respondent-father had consumed

in order for his levels to read greater than 25,000 ng/ml for EtG and EtS, Mr. Shapiro

considered EtG and EtS levels greater than 25,000 ng/ml to constitute a “high” level.

The portions of findings of fact 35 and 36 at issue are therefore not mutually

exclusive. Clear, cogent, and convincing evidence exists to support the challenged

portion of finding of fact 36.

       Next, respondent-father challenges the portion of finding of fact 60 providing

that “[r]espondent-[p]arents obtained and maintained independent housing . . . [in]

Wilmington, North Carolina throughout the case. They continue residing in the

home.” At the termination hearing, respondents testified that respondent-mother had

moved out of the house in February 2019. Yet, unchallenged finding of fact 57

establishes that on 14 March 2019, DSS visited respondent-father’s home to see if

respondent-mother continued to live in the home and discovered that respondent-


                                          -13-
                                     IN RE J.O.D.

                                  Opinion of the Court



mother was present. A DSS foster care social worker testified that a week prior to the

termination hearing, she “stopped by the home” and respondent-mother’s belongings

were still in the home. At the termination hearing, respondent-father testified that

respondent-mother’s name was on the lease to the residence and that he had not yet

removed her name from the lease. When asked if respondent-mother was “still

contributing to the bills” at the house, respondent-father answered “[s]he tries.”

      Based on the foregoing, the trial court made the reasonable inference that

respondents continued to live together at the time of the termination hearing. See In

re D.L.W., 368 N.C. at 843, 788 S.E.2d at 167–68 (stating that it is the trial court’s

duty to consider all the evidence, pass upon the credibility of the witnesses, and

determine the reasonable inferences to be drawn therefrom). Although there was

record evidence that would have supported a contrary decision, “this Court lacks the

authority to reweigh the evidence that was before the trial court.” In re A.U.D., 373
N.C. 3, 12, 832 S.E.2d 698, 704 (2019); see also In re Montgomery, 311 N.C. at 110–

11, 316 S.E.2d at 252–53 (“[O]ur appellate courts are bound by the trial courts’

findings of fact where there is some evidence to support those findings, even though

the evidence might sustain findings to the contrary.”).

      Respondent-father also argues that finding of fact 58 is not supported by clear,

cogent, and convincing evidence. Finding of fact 58 states that respondents “are

consistently seen together at Coastal Horizons for their daily doses [of methadone].

Caitlyn Garner and Kelly Long have seen them together consistently since their


                                         -14-
                                      IN RE J.O.D.

                                    Opinion of the Court



claims to be apart.” However, this finding of fact is not necessary to affirm the trial

court’s conclusion that grounds existed under N.C.G.S. § 7B-1111(a)(1) to terminate

respondent-father’s parental rights, and we therefore decline to address it. See In re

T.N.H., 372 N.C. 403, 407, 831 S.E.2d 54, 58–59 (2019) (“[W]e review only those

findings necessary to support the trial court’s determination that grounds existed to

terminate respondent’s parental rights.” (citing In re Moore, 306 N.C. at 404, 293

S.E.2d at 133)).

      B. Conclusions of Law

      Respondent-father also argues that the trial court’s determination that there

was a “high probability that the neglect will continue in the foreseeable future” and

its determination that DSS had established the grounds alleged in the petition to

terminate respondent-father’s parental rights were not supported by sufficient

evidence and competent findings of fact. We are not persuaded.

      As an initial matter, respondent-father correctly notes that the trial court’s

determination that neglect is likely to reoccur if Joshua was returned to his care is

more properly classified as a conclusion of law. See In re S.D., 839 S.E.2d 315, 330

(N.C. 2020). The determination that DSS established the grounds alleged in the

petition to terminate respondent-father’s parental rights is likewise a conclusion of

law. See id. Although the trial court labeled these conclusions of law as findings of

fact, “findings of fact [which] are essentially conclusions of law . . . will be treated as




                                           -15-
                                      IN RE J.O.D.

                                    Opinion of the Court



such on appeal.” State v. Sparks, 362 N.C. 181, 185, 657 S.E.2d 655, 658 (2008)

(alterations in original) (citation omitted).

      In the present case, the trial court’s conclusion of law that there was a high

likelihood of a repetition of neglect if Joshua was returned to respondent-father’s care

is supported by the following factual findings, which are either unchallenged—and

therefore binding on appeal—or supported by clear, cogent, and convincing evidence

as discussed above: respondent-father relapsed in May 2018; he failed to successfully

complete SAIOP after re-engaging with the program in October 2018; he failed to

appreciate the gravity of his alcohol problem and to accept that he had an alcohol

addiction; he did not engage in the Domestic Violence Offender Program; he made a

choice to remain in a relationship with and to live with respondent-mother, who

continued to struggle with addiction; and there was current domestic discord in the

home between respondents.

      In reaching its conclusion, the trial court relied heavily on respondent-father’s

lack of sobriety. Respondent-father asserts that he “overcame years of substance

abuse and addiction” when Joshua was born, “took responsibility” for his relapse and

re-engaged in substance abuse treatment, and “maintained his sobriety for a

considerable period of time.” While we recognize respondent-father’s initial progress

from the end of January until May of 2018—during which he actively engaged in the

IRP and complied with recommendations received from his comprehensive clinical

assessments—the evidence and findings of fact establish that he had failed to make


                                           -16-
                                       IN RE J.O.D.

                                     Opinion of the Court



meaningful progress in addressing his addiction issues by the time of the termination

hearing. See In re M.A.W., 370 N.C. 149, 154–55, 804 S.E.2d 513, 517–18 (2017)

(holding that a respondent’s failure to comply with the terms of his case plan with

respect to addressing ongoing substance abuse issues—along with other relevant

findings of fact—supported the trial court’s decision to terminate the respondent’s

parental rights on the basis of neglect).

          The trial court was entitled to conclude that based upon respondent-father’s

long history of substance abuse, his relapse in May 2018, his failure to follow the

recommendations of his updated comprehensive clinical assessment, and his failure

to appreciate the gravity of his alcohol use and to accept that he had an alcohol

addiction, there was a probability that there would be a repetition of neglect based

on his lack of sobriety. See In re J.A.M., 372 N.C. 1, 9, 822 S.E.2d 693, 698–99 (2019)

(quoting In re McLean, 135 N.C. App. 387, 396, 521 S.E.2d 121, 127 (1999)) (stating

that in neglect cases involving newborns, “the decision of the trial court must of

necessity be predictive in nature, as the trial court must assess whether there is a

substantial risk of future . . . neglect of a child based on the historical facts of the

case”).

          The trial court’s findings of fact demonstrate that respondent-father completed

an updated comprehensive clinical assessment on 23 October 2018, in which he was

diagnosed with, among other things, alcohol use disorder. It was recommended that

he re-engage in SAIOP. To accommodate his needs arising out of his issues with


                                            -17-
                                     IN RE J.O.D.

                                   Opinion of the Court



multiple sclerosis, a modified schedule was offered to him in January 2019, which

required him to attend a relapse prevention group one time per week for one hour,

attend a support group meeting one time per week for one hour, and attend an

individual counseling session once per month for one hour. By the time of the

termination hearing, he had attended only three group sessions and three individual

sessions.

      The trial court’s findings of fact further show that respondent-father tested

positive for cocaine on 11 January, 15 February, and 7 March 2019. But because the

hair source was his underarm hair, the trial court found that “[h]air removed from

under the arm could show use within one year.” Although the results of these tests

could not conclusively establish that respondent-father was using cocaine at the time

of the termination hearing, respondent-father tested positive for alcohol on 4, 11, 14,

and 18 March 2019, showing “high levels of alcohol in his system.” Respondent-father

also tested positive for alcohol at Coastal Horizons Center, Inc. on 12 April 2019, just

days before the termination hearing. The trial court found that because respondent-

father suffered from hepatitis C, “alcohol use could kill him.” Nevertheless, he failed

to “accept that he has an alcohol addiction” and to “appreciate the gravity of his

drinking problem.”

      Respondent-father argues that the fact that he “has drank alcohol is not

sufficient by itself to support a determination of neglect without proof of an adverse

impact on Joshua.” In addition to the fact that his argument seeks to minimize the


                                          -18-
                                    IN RE J.O.D.

                                  Opinion of the Court



severity of his alcohol addiction, however, he ignores the fact that his alcohol abuse

was not the sole factor upon which the trial court’s decision was based. As discussed

above, the trial court also considered respondent-father’s relapses, his failure to

successfully complete SAIOP, his failure to initiate the Domestic Violence Offender

Program, his choice to remain in a relationship with and live with respondent-mother,

who continued to struggle with addiction issues of her own, and the current domestic

discord in the home in concluding that there was a high likelihood of a repetition of

neglect.

      Respondent-father also argues that the trial court erred in concluding that

there was a likelihood of future neglect if Joshua was returned to his care because he

demonstrated during his visitations with Joshua that he had “obtained the skills and

knowledge necessary to appropriately parent.” It is true that findings of fact 15 and

16 demonstrate that when respondents were actively engaged in the IRP, they were

working with a parenting coach and demonstrating the skills learned during their

interactions with Joshua. Because respondents were showing improvement at the

time, on 26 April 2018, visitation was expanded to unsupervised, overnight visits.

      Nonetheless, respondent-father fails to take into account the evidence showing

that he was unable to sustain this initial progress. Finding of fact 19 demonstrates

that respondent-father tested positive for benzoylecgonine, cocaine, cocaethylene, and

norcocaine on 30 May 2018 and tested positive for cocaine on 1 June 2018.

Respondent-mother tested positive for cocaine, among other substances, near the end


                                         -19-
                                      IN RE J.O.D.

                                   Opinion of the Court



of May 2018. Findings of fact 20 and 21 indicate that although DSS had arranged for

respondents to participate in the ABC program, they were never able to begin the

program due to continued positive drug screens and Joshua not being in the home.

Ultimately, on 9 June 2018, respondents’ overnight visits were suspended due to the

positive drug screens, as reflected in finding of fact 24. Moreover, the trial court found

in its 9 November 2018 permanency planning order that despite being offered weekly

two-hour supervised visits with Joshua following the suspension of overnight visits,

respondents had failed to consistently participate in scheduled visitation.

      Finally, respondent-father asserts that the trial court appears to have based

its conclusion that there was a likelihood of future neglect “on the failure of

[respondent-mother] to appropriately treat her addictions” and that the trial court

erred in making this conclusion given that respondent-father “understood and agreed

that contact with [respondent-mother] had to be limited unless and until she

successfully engaged in treatment for her substance abuse.” The trial court’s findings

of fact recognize that respondent-mother continued to struggle with her addiction and

reflect the fact that the trial court considered respondent-father’s continuing

relationship with respondent-mother. The trial court noted the “current domestic

discord” between respondents. The trial court’s findings of fact establish that on 8

March 2019, respondent-mother reported to Joshua’s foster parent that respondent-

father had “trashed” their home, pushed her, hit her, and threw her belongings out

of the home. Due to respondent-mother’s continued reports of domestic problems in


                                          -20-
                                     IN RE J.O.D.

                                   Opinion of the Court



the home, empowerment classes were added to her case plan and the Domestic

Violence Offender Program was added to respondent-father’s case plan. Neither

respondent-mother nor respondent-father had initiated the programs aimed at

addressing these issues. Moreover, respondent-mother admitted to slapping

respondent-father in the face, and there was evidence that there had “been frequent

and loud disputes” between respondents. There was nothing improper about the trial

court relying on this evidence in making its findings of fact.

      Furthermore, we are unconvinced that respondent-father “understood and

agreed” that contact with respondent-mother had to be limited unless or until she

successfully engaged in substance abuse treatment. At the time of the termination

hearing, evidence existed—as reflected in the trial court’s findings of fact—that

respondents continued to live together and maintain a relationship. Findings of fact

56 and 59 establish that at the time of the termination hearing, respondent-mother

was two months pregnant with respondent-father’s child and, “despite their

insistence that they [were] separated[,]” respondents were still in a relationship—

having repeatedly told their social worker that they remained a couple. Thus, the

trial court was not required to credit respondent-father’s testimony that he would

separate from respondent-mother in order to regain custody of Joshua. See In re

D.L.W., 368 N.C. at 843, 788 S.E.2d at 167–68.

      Based on the foregoing, we hold that the trial court did not err by determining

that grounds existed under N.C.G.S. § 7B-1111(a)(1) to terminate respondent-father’s


                                          -21-
                                     IN RE J.O.D.

                                  Opinion of the Court



parental rights. Furthermore, respondent-father does not challenge the trial court’s

conclusion that termination of his parental rights was in Joshua’s best interests. See

N.C.G.S. § 7B-1110(a). Accordingly, we affirm the trial court’s 17 May 2019 order

terminating respondent-father’s parental rights.

II.   Respondent-Mother’s Appeal

       Respondent-mother’s counsel has filed a no-merit brief on her behalf pursuant

to Rule 3.1(e) of the North Carolina Rules of Appellate Procedure. Counsel has

advised respondent-mother of her right to file pro se written arguments on her own

behalf with this Court, and counsel has provided her with the documents necessary

to do so. However, respondent-mother has not submitted any written arguments.

       We independently review issues contained in a no-merit brief filed pursuant to

Rule 3.1(e). In re L.E.M., 372 N.C. 396, 402, 831 S.E.2d 341, 345 (2019). In her brief,

respondent-mother’s counsel identified two issues that could arguably support an

appeal but stated why she believed both of these issues lacked merit. Based upon our

careful review of the issues identified in the no-merit brief in light of our

consideration of the entire record, we are satisfied that the trial court’s 17 May 2019

order was supported by competent evidence and based on proper legal grounds.

                                    Conclusion

       For the reasons stated above, we affirm the trial court’s order terminating

respondents’ parental rights.

       AFFIRMED.


                                         -22-